Case 19-11292-JTD Doc1429 Filed 11/02/20 Pagelof3

Filed: USBC - District of Delaware.

Insys Therapeutics, Inc., Et al. (COR)
19-11292 (KG)

DEPARTMENT OF THE TREASURY | s_ lil {| | | )

ne INTERNAL REVENUE SERVICE

2 WASHINGTON, DC 20224 | * 9000000120

“y: ~~" RECEIVED ©

TRYVIC

Small Business Self-Employed Division OCT 9 0 2020
October 29, 2020

 

 

 

 

 

 

   

LEGAL SERVICES

Insys Therapeutics, Inc. Claims Processing Center
c/o Epiq Corporate Restructuring, LLC

10300 SW Allen Blvd.

Beaverton, OR 97005

Re: Insys Therapeutics, Inc. - Docket 19-11292

To Whom It May Concern:
Please withdraw claims #19, #575, #651, and #2007 filed by the Department of the
Treasury/Internal Revenue Service.

If you have any questions, you may call me at (443) 853-5362 or you may write to me at
Internal Revenue Service, 31 Hopkins Plaza, Room 1150, Baltimore, MD 21201.

Sincerely,

Hope Agent
Bankruptcy Specialist
Internal Revenue Service Case 19-11292-JTD Doc 1429 Filed 11/02/20 Page2of3
SB/SE, Insolvency

Room 1150

31 Hopkins Plaza

Baltimore, MD 21201-2852

Official) Business
Penalty for Private Use, $300

 

ms Processing Center

tics, Inc. Clai
Insys Therapeutl LLC

cio Epiq Corporate Restructuring,
40300 SW Allen Blvd.
Beaverton, OR 97005
ae ee Serer 8 oe Se ‘i wt EVLA voy. vu

Case 19-11292-JTD Doc 1429" ‘Filed 11/02/20 Page 3 of gUPS Worldwide Express™
UPS 2nd:Day Air” _

 

 

 
      

 

 

oe ee oo This envelope is for use
[ neues OM 5047 6.1 LBS LTR 1 OF 1: with the following services:
BALTIMORE MD-21201-2852 . re Ment Day Air .
. —U orldwide Express
SHIP TO: UPS 2nd Day Air® -
coeves SR e eerteS INC
INSYS THERA . ‘
10320 SW ALLEN BLVD. ‘ Do not use this envelope for:
|. BEAVERTON OR 97005 UPS Ground
; ‘ UPS Standard
UPS 3 Day Select®
UPS Worldwide Expedited®
i fae Athen qareer oe ,
ues Apply shipping documents or
: ne
! *
» UPS NEXT DAY AIR j RE
" | TRACKING H: 1Z AQW 893 21 6583 6223 ECEIVED
; | ; _ OCT 3 0 2020
time - : .
LEGAL SERVICES
| BILLING: P/P " _
cting. ,
le.
led REF 1:J MCDONOUGH

REF 2:RM 1150 443-853-5354

23.0.6 Eltron LP2a44 34.0A 10/2020

San eT ee ee ee eta pels urea ae ee en nemarcen

cpa becooeynuvbgmes wees = Serving you for more than 100 years .
~~ mam ee ese eens United Parcel Service.

 

or conditions established by the Convention for the Unification of Certain Rules Relating to International Carriage by Air (the “Warsaw Convention“) and/or
ities, technology of software were exported from the US. in accordance with the Export Administration Regulations. Diversion contrary 10 U.S. taw prohibited. . 01019511212 4/14 PAC United Parc
